Title: To Thomas Jefferson from William H. Cabell, 13 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond. Augt. 13 1807
                        
                        I am sorry it is not in my power to give you any information from Norfolk, as I received no letters by this
                            mornings mail.
                  I am with the highest respect Sir yr. Ob. St
                        
                            Wm H: Cabell
                     
                        
                    